EXHIBIT 10.1 Named Executive Officer Salary and Bonus Arrangements for 2014 Base Salaries The base salaries for fiscal 2014 for the executive officers (the "named executive officers") of Southern Missouri Bancorp, Inc. (the "Company") who will be named in the compensation table that will appear in the Company's upcoming 2014 Annual Meeting proxy statement are as follows: Name and Title Base Salary Greg A. Steffens President and Chief Executive Officer, Southern Missouri Bancorp, Inc., and Southern Bank $ Matthew T. Funke Chief Financial Officer, Southern Missouri Bancorp, Inc., and Southern Bank $ Kimberly A. Capps Chief Operations Officer, Southern Missouri Bancorp., Inc. and Southern Bank $ William D. Hribovsek Chief Lending Officer, Southern Missouri Bancorp., Inc. and Southern Bank $ Lora L. Daves Chief of Credit Administration, Southern Missouri Bancorp., Inc. and Southern Bank $ Description of 2014 Bonus Arrangement The Company does not have a formal cash bonus plan in place for named executive officers. For fiscal 2014, fiscal 2013, and fiscal 2012, all executive officers received cash bonuses. In determining the amount of cash bonuses to award, the compensation committee and board of directors primarily consider the Company’s results in comparison to business plan targets for such measures as return on equity, earnings per share growth, net interest margin, noninterest income, and noninterest expense, as well as accomplishment of strategic objectives such as growth, entry to new markets, capitalization, and other factors. Additional information about the 2014 bonus compensation is incorporated herein by reference from the Company's definitive proxy statement for its Annual Meeting of Stockholders to be held in October 2014,a copy of which will be filed not later than 120 days after the close of the fiscal year.
